            Case 1:19-cv-09684-BCM Document 24 Filed 08/24/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      8/24/20
MARCELA CARDOSO, on behalf of herself
and others similarly situated,
                                                      19-CV-9684 (BCM)
                Plaintiff,
       -against-                                      ORDER
STUDIO 34 HAIR SALON, INC., et al.
                Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The parties have consented to have the assigned magistrate judge conduct all further

proceedings in this action, including trial, pursuant to 28 U.S.C. § 636(c). All motions and

applications must be made in compliance with Magistrate Judge Barbara Moses’s Individual

Practices in Civil Cases, and Emergency Individual Rules and Practices in Light of COVID-19,

available on the Court’s website at https://nysd.uscourts.gov/hon-barbara-moses.

       The parties are reminded that the deadline to complete discovery is September 15, 2020,

and that their joint status letter is due no later than September 22, 2020, as previously required by

the Order dated May 29, 2020, issued by the Honorable J. Paul Oetken, United States District

Judge. Unless otherwise ordered by the Court, summary judgment motions must be filed within

30 days of the close of discovery. In their joint status letter, the parties shall advise the Court of

any anticipated summary judgment motions and the grounds therefor.

       Parties and counsel are cautioned:

       1.       All discovery must be initiated in time to be concluded by the close of discovery

set by the Court.

       2.       Discovery     applications,   including    letter-motions    requesting    discovery

conferences, must be made promptly after the need for such an application arises and must

comply with Local Civil Rule 37.2 and § 2(b) of Judge Moses’s Individual Practices. It is the
            Case 1:19-cv-09684-BCM Document 24 Filed 08/24/20 Page 2 of 3




Court’s practice to decide discovery disputes at the Rule 37.2 conference, based on the parties’

letters, unless a party shows good cause why more formal briefing should be required. Absent

extraordinary circumstances, discovery applications made later than 30 days prior to the close of

discovery may be denied as untimely.

       3.       For motions other than discovery motions, pre-motion conferences are not

required, but may be requested where counsel believe that an informal conference with the Court

may obviate the need for a motion or narrow the issues.

       4.       Requests to adjourn a court conference or other court proceeding (including a

telephonic court conference) or to extend a deadline must be made in writing and in compliance

with § 2(a) of Judge Moses’s Individual Practices. Telephone requests for adjournments or

extensions will not be entertained.

       5.       In accordance with § 1(d) of Judge Moses’s Individual Practices, letters and

letter-motions are limited to four pages, exclusive of attachments, unless the Court has

authorized additional pages in advance.




                                               2
       Case 1:19-cv-09684-BCM Document 24 Filed 08/24/20 Page 3 of 3




    PLEASE BE AWARE THAT, FOR THE DURATION OF THE COVID-19
    NATIONAL EMERGENCY, UNLESS OTHERWISE ORDERED BY THE
    COURT:

    Conferences and Hearings. All court conferences and hearings will be conducted
    by teleconference. Please treat the teleconference as you would treat a public
    court appearance. If a conference or hearing in another matter is ongoing,
    please be silent (mute your line) until your case is called.

    Remote Depositions. Pursuant to Fed. R. Civ. P. 30(b)(3) and (b)(4), all
    depositions in this action may be taken via telephone, videoconference, or other
    remote means, and may be recorded by any reliable audio or audiovisual means.
    This Order does not dispense with the requirements set forth in Fed. R. Civ. P.
    30(b)(5), including the requirement that, unless the parties stipulate otherwise,
    the deposition be "conducted before an officer appointed or designated under
    Rule 28," and that the deponent be placed under oath by that officer. For
    avoidance of doubt, a deposition will be deemed to have been conducted
    "before" an officer so long as that officer attends the deposition via the same
    remote means (e.g., telephone conference call or video conference) used to
    connect all other remote participants, and so long as all participants (including
    the officer) can clearly hear and be heard by all other participants.


Dated: New York, New York
       August 24, 2020

                                        SO ORDERED.

                                        ________________________________
                                        BARBARA MOSES
                                        United States Magistrate Judge




                                           3
